t c memo united_states tax_court leo j polack petitioner v commissioner of internal revenue respondent docket no filed date barry a o’neil and glenn r kessel for petitioner blaine c holiday and david zoss for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioner’s federal gift_tax for the taxable_year after concessions the sole issue for decision is the valuation of petitioner’s gifts of shares of stock in zip sort inc that he made to his children on date - - findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact are incorporated herein by this reference leo j polack petitioner was a resident of minnesota when he filed the petition in this case background zip sort inc 4si was incorporated on date and petitioner purchased zsi in date during zsi employed approximately people and had to regular customers zsi engaged in the trade_or_business of printing and preparing pieces of bulk mail for clients and to that end operated lettershop and presorting divisions the lettershop division processed mailings for zsi’s clients providing services ranging from printing and folding materials to stuffing and addressing envelopes in petitioner purchased stedman enterprises an unprofitable printing company to bolster zsi’s lettershop division and as a backup in the event of an imminent strike the presorting division sorted the pieces of bulk mail according to u s postal service postal service criteria in order to take advantage of postal service refund programs initially zsi employees manually sorted the pieces of bulk mail and the postal service discounted the postage for each piece of mail in each of zsi’s presorted mailings by cents presorting discount 2zsi typically shared the presorting discount with its customers such that zsi would refund or reduce fees paid to zsi by cents despite receiving this presorting discount the presorting division historically maintained a very low profit margin high volume was essential to the success of the presorting division through zsi’s overall performance was stagnant and petitioner attempted to sell zsi’s unprofitable presorting division but was unsuccessful in the postal service instituted an additional refund program wherein the postal service began refunding to participants cent for each piece of presorted bulk mail that met certain postal service criteria the value-added refund or var program one criterion of the var program was that the participant place bar codes on each piece of mail so that the postal service could use optical scanners to economize its operations in date zsi entered into a lease’ for a multiline optical character reader mlocr which automated its presorting division printed bar codes on pieces of mail and sorted the pieces by zip code although zsi began leasing the mlocr in zsi did not yet qualify for participation in the var program in zsi 'zsi leased the multiline optical character reader mlocr either because mlocrs were too expensive to purchase between dollar_figure and dollar_figure or because for security reasons the manufacturer would not sell a mlocr to zsi q4e- had difficulty developing customers to support the continued lease of the mlocr in the latter part of petitioner entered into discussions with a majority shareholder of postal automation one of zsi’s competitors regarding the divestiture of their respective presorting divisions both parties were anxious to sell their respective presorting divisions petitioner eventually agreed to purchase postal automation’s presorting division for approximately dollar_figure to dollar_figure anda share of zsi’s profits for the following years petitioner’s bank financed the purchase and additional operating costs for zsi in exchange for security interests in petitioner’s home or farm and in a printing company petitioner owned in zsi first gualified to participate in the var program zsi continued to receive the cents presorting discount and began receiving the cent value-added refund var income or vari during zsi continued to split the presorting discount with its customers but was able to retain all of the vari it received and the presorting division had its first profitable year by however some of zsi’s customers had learned of the var program and they demanded a share of the vari zsi received zsi complied for fear of losing those customers and shared the vari either by directly paying a as of the valuation_date zsi had at least five primary competitors of relatively equivalent size and there were few continued - portion of the vari to the customer or by reducing that customer’s service fees in zsi transferred to its customers by direct payment or reduction in fees dollar_figure or dollar_figure percent of the dollar_figure in gross vari it received zsi retained the other dollar_figure or dollar_figure percent of the gross vari received although zsi was profitable in and petitioner expected zsi would have to share with its customers substantially more of the vari in future years petitioner feared that the presorting division’s low profit margin and tough competition combined with a further reduction in retained vari would strain zsi’s finances gifts of zsit stock immediately prior to the gifts at issue herein zsi’s stock was held as follows continued barriers to entry into zsi’s industry in zsi purchased a competing company with small profits for dollar_figure to dollar_figure and procured a covenant_not_to_compete from the seller by the end of zsi owned at least three current covenants not to compete voting nonvoting owner of shares shares shares leo j polack big_number big_number dana rhoads big_number lora oberle big_number gregory polack big_number sherry tollefson big_number patricia kostuch big_number total big_number big_number dana rhoads was the president of zsi and lora oberle gregory polack sherry tollefson and patricia kostuch are petitioner’s four children on date petitioner gifted big_number of his nonvoting shares of stock in zsi to each of his four children and immediately thereafter zsi’s stock was held as follows voting nonvoting owner of shares shares shares leo j polack big_number big_number dana rhoads big_number lora oberle big_number gregory polack big_number sherry tollefson big_number patricia kostuch big_number total big_number petitioner retained an appraisal company to appraise the value of the gifted shares of stock in zsi as of the date of the gifts date gerald gray an appraiser with that company prepared an appraisal report and concluded that on the 3on date petitioner recapitalized zsi and thereby created the two classes of stock the only difference between the classes of stock was the presence of voting rights - valuation_date zsi was worth dollar_figure million and the big_number gifted nonvoting common shares of stock in zsi were worth cents each petitioner timely filed his form_709 united_states gift and generation-skipping_transfer_tax return and therein reported cumulative annual gifts of dollar_figure in accordance with the appraisal report following an examination respondent determined that on the valuation_date the big_number gifted nonvoting common shares of stock in zsi were worth dollar_figure each and issued a notice_of_deficiency to that effect just prior to trial however respondent retained an appraisal company to appraise the value of the gifted shares of stock in zsi as of the valuation_date brad cashion an appraiser with that company toured zsi’s facilities and interviewed mr rhoads mr rhoads was primarily responsible for zsi’s daily operations and for coordination of those operations with the postal service mr cashion prepared an appraisal report that concluded that as of the valuation_date zsi was worth dollar_figure--comprising dollar_figure as an operating company and dollar_figure in nonoperating assets--and that the big_number gifted nonvoting common shares of stock in zsi were this nonoperating asset was stock listed on zsi’s balance_sheet at dollar_figure - - worth cents each at trial however respondent conceded that the shares at issue were worth cents each opinion the only issue for decision is the value of the big_number gifted shares of stock in zsi on date in deciding the value of gifted shares of stock we look to the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_25_2512-1 gift_tax regs although we consider all the relevant facts and circumstances in valuing gifted property the value of a closely_held_business is best ascertained by relying on actual arm’ s-- length sales or transfers if any of the stock within a reasonable period of the valuation_date 237_f2d_729 8th cir affg tcmemo_1955_269 79_tc_938 the record contains no evidence of a sale or transfer of this concession was mathematical in nature and not in substance different from mr cashion’s reported conclusion that the shares were worth cents each ‘unless otherwise noted all section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure --- - stock in zsi other than that at issue this highly probative factor therefore is unavailable for our analysis another factor highly probative of a company’s value is the value placed on an arm’s-length sale or transfer of shares of stock in a company similar to the company at issue such sale or transfer taking place within a reasonable period of the valuation_date sec_2031 revrul_59_60 1959_1_cb_237 both parties identified other companies operating in this industry but the parties either distinguished zsi from those companies or did not provide us with data regarding any arm’s-length sale or transfer although petitioner and or zsi purchased certain assets and divisions of competing companies we do not have sufficient data to consider whether those sales or transfers are probative of zsi’s value this factor is unavailable for our analysis in the absence of arm’s-length sales or transfers of stock in the subject company or in comparable companies we have generally considered a number of other factors affecting the fair_market_value of the company and the gifted shares of stock including the nature of the business and the history of the enterprise from its inception the economic outlook in general and the condition and outlook of the specific industry in particular the book_value of the stock and the financial condition of the business the earning capacity of the company - the dividend-paying capacity whether or not the enterprise has goodwill or other intangible value and the size of the block of stock to be valued revrul_59_60 c b pincite both experts considered these and other factors in examining zsi and in constructing their respective appraised value ’ nevertheless petitioner’s analysis of the factors and of zsi’s worth yielded a value nearly half that which respondent’s appraisal yielded the parties identified and the court ‘the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which is applicable to court proceedings arising in connection with examinations commencing after date under sec_7491 congress requires the burden_of_proof to be placed on the commissioner subject_to certain limitations where a taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for tax in the instant case petitioners have not raised the application of this provision or otherwise argued that respondent bears the burden_of_proof in this case further the record indicates that the commissioner’s examination commenced before date in any event both parties adduced testimony and offered exhibits in support of their respective positions and the evidence so introduced though sparse was not equally compelling accordingly we have based our conclusion upon the preponderance_of_the_evidence and not upon any allocation of the burden_of_proof see estate of harper v commissioner tcmemo_2002_ ‘petitioner contends we should accept his expert’s testimony because his expert is significantly more experienced than respondent’s expert as our discussion indicates our conclusion turns on factual disputes and reflects our finding that petitioner’s conclusions regarding disputed factual issues are not grounded on credible_evidence an expert no matter how skilled can only work with the factual record he is given by his client or obtains through his own efforts in this case petitioner’s expert relied primarily on petitioner’s unsupported opinion regarding the disputed factual matters discovered a number of differences in the parties’ analyses contributing to the difference in value on brief petitioner addressed only the differences in the parties’ treatments of projected vari projected annual capital expenditures and a nonoperating asset i vari of the three items the treatment of which the parties dispute the one likely to have the most impact on zsi’s value is the extent to which zsi will retain the vari it receives respondent projected gross vari to equal percent of gross_sales for each projected year ’ or dollar_figure for respondent’s projection was based on zsi’s historical amounts of gross vari earned petitioner’s projected gross_sales and the parties’ consensus that gross vari varies directly with gross_sales respondent then projected based on mr rhoads’s statements that zsi would retain percent of the gross vari for each projected year on the other hand petitioner projected that zsi would retain only dollar_figure of gross vari for without projecting what gross vari would be and that zsi would retain amounts proportionate to gross_sales thereafter petitioner argues that roughly to percent of all sales qualified for the var program petitioner’s projection equates to dollar_figure percent of respondent’s projected gross vari by contrast respondent projected zsi would retain dollar_figure or percent of respondent’s projected gross vari he was the most knowledgeable person regarding vari and that respondent’s projection based on an interview with mr rhoads is therefore erroneous we disagree for several reasons first respondent’s reliance on mr rhoads’s statements was not improper mr rhoads had daily contact with zsi and was intimately involved with the presorting division’s operations we do not think it improbable that mr rhoads was aware of those factors impacting the presorting division’s profitability not the least of which was the amount of retained vari second respondent’s projection coincides with the most objective and reliable evidence in the record--the presorting discount 42zsi saved cents per piece of mail under the presorting discount program and consistently has been able to retain the benefits from percent of that discount we have seen no evidence to suggest the apportionment of the presorting discount is distinguishable from the apportionment of the vari third and most importantly petitioner’s projection is unreliable and lacks probative value ' petitioner’s bald projection of dollar_figure does not appear to be based on any evidence or knowledge personal to petitioner although petitioner generally dealt with zsi’s creditors and financial mat trial petitioner testified that he had estimated zsi would retain anywhere from percent to percent of vari but offered the court no facts on which to evaluate the reasonableness of his estimates arrangements personally petitioner failed to show how his involvement with zsi’s finances imbued him with the ability to set a dollar value on retained vari without first considering any financial records or evaluating zsi’s customer base if petitioner did consider any information in making his projections or if petitioner’s expert examined that information in petitioner’s stead they have not so asserted nor have they identified the information respondent’s projections of gross and retained vari are reliable and probative of zsi’s value and petitioner has not introduced evidence other than his unsupported guess to show otherwise we therefore accept respondent’s projections regarding vari il capital expenditures the second item we consider is zsi’s projected capital expenditures respondent projected zsi would make capital expenditures of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years through respectively and that those outlays would be sufficient to replace existing equipment and to purchase new equipment as necessary petitioner contends that respondent’s projections fail to account for expenses of the presorting division and that respondent’s projections are inconsistent with zsi’s history of expenses projected level of growth and projected depreciation petitioner instead projected zsi would make capital expenditures of dollar_figure in years through and of dollar_figure for each year thereafter as discussed below petitioner’s arguments and projections do not rest on credible_evidence and we are persuaded that respondent’s projections are more reliable we therefore accept respondent’s projections regarding capital expenditures as near as we can tell petitioner’s argument that respondent failed to account for the expenditures necessary for the multi-line optical readers or any expenses related to the bar-coding function of zip sort’s business ie the presorting division stems from a misunderstanding between respondent’s expert and mr rhoads mr rhoads told mr cashion that dollar_figure would be more than enough for expenses in mr rhoads intended that remark to relate only to the lettershop division but mr cashion interpreted that remark as relating to the lettershop division and the presorting division nevertheless because there is no evidence that the presorting division owned or was likely to purchase for use in its business any capital_asset of substantial value’ or that expenses related in holding that petitioner’s argument fails we note that the mlocr the only asset we know to be used in the presorting division was leased rather than owned and both parties separately accounted for costs associated with equipment leases in their projections without any evidence that the presorting division included other assets we can only assume that respondent’s projections did in fact account for the presorting division -- - to the mlocr or any expenses related to any other portion of the presorting division would be capital in nature this misunderstanding does not persuade us that zsi would incur capital expenditures with regard to the presorting division likewise petitioner’s arguments that respondent’s projections of capital expenditures are inconsistent with zsi’s history of expenses projected level of growth and projected depreciation are not supported by evidence specifically petitioner alleged that respondent’s projections improperly reduce zsi’s assets’ book values during a period of corporate growth improperly depreciate assets not yet acquired and fail to recognize that proper appraisal methodology would project a growing company’s capital expenditures to be relatively equal to its depreciation in order to maintain the asset base as discussed below we disagree with petitioner petitioner has not directed us to any authority that a decline in a corporation’s assets’ book values is irreconcilable with that corporation’s growth zsi’s growth is tied more closely to the service fees the presorting discounts and the value-added refunds it generates than to its assets’ book values ’ we therefore are not persuaded by petitioner’ sec_3for and it appears that respondent projected zsi’s assets’ cumulative book_value to increase as zsi’s capital expenditures are projected to exceed its depreciation allowances -- - argument that respondent improperly reduced zsi’s assets’ book values we also are unpersuaded by petitioner’s assertion that respondent improperly depreciated assets not yet acquired the record does not support petitioner’s assertion at no point do respondent’s projections anticipate zsi’s accumulated depreciation exceeding the cumulative costs of zsi’s capital assets we note that although respondent projected annual depreciation to exceed annual capital expenditures in and zsi’s assets’ book values were sufficient to accommodate that depreciation petitioner has not supplied us with any historical_cost or depreciation information regarding assets that zsi held on the valuation_date or that it could be expected to hold thereafter and because of this dearth of information petitioner’s argument and projections on this point lack any evidentiary foundation finally in arguing that proper appraisal methodology usually calls for zsi’s capital expenditures to be relatively egual to zsi’s depreciation petitioner ignored the reality of zsi’s situation mr rhoads was a frugal manager and president and he ran zsi’s operations so as to keep costs at a minimum most of zsi’s repair work was done in-house and the machines were observed and maintained around the clock to ensure their continued operation mr rhoads cannibalized machines to keep other machines operational for as long as possible and he testified that he would be hard pressed to spend dollar_figure each year on capital expenditures----that dollar_figure would replace all of the lettershop division’s assets respondent’s projections were based on mr rhoads’s statements and the above operational history and we find respondent’s projections reliable and probative of zsi’s value on the other hand the record does not support petitioner’s arguments or projections and petitioner has failed to persuade us that zsi’s future capital expenditures will be tailored to match zsi’s book depreciation we therefore accept respondent’s projections regarding capital expenditures tii nonoperating asset the last item we consider is the nonoperating asset held by zsi and listed on zsti’s balance_sheet at a value of dollar_figure respondent included the nonoperating asset’s value rounded to dollar_figure in his final valuation of zsi we surmise from the single paragraph petitioner devoted to this issue that although petitioner initially omitted the nonoperating asset’s value from his valuation analysis he now concedes that the value should have been included but argues that the value of the nonoperating asset must be offset by a dollar_figure debt owed by zsi to a stockholder petitioner’s argument is rooted in petitioner’s testimony that the dollar_figure debt was payable by zsi to petitioner and that during zsi purchased the nonoperating -- - asset for petitioner in satisfaction of the debt petitioner testified that although both items appeared on zsi’s financial records neither item should have so appeared petitioner’s testimony is not supported by the record petitioner did not introduce any evidence other than his own testimony to show that he was the stockholder to whom zsi’s debt was payable or that zsi purchased the nonoperating asset in satisfaction of the debt we do not accept petitioner’s completely uncorroborated testimony as persuasive proof that respondent improperly included the nonoperating asset in calculating zsi’s value in the face of the evidence that the asset was listed on zsi’s balance_sheet at a value approximating dollar_figure 87_tc_74 conclusion petitioner disputed a number of respondent’s assumptions in valuing zsi for purposes of federal gift_tax but we are persuaded that respondent’s valuation is supported by the evidence we therefore conclude that zsi’s value on the valuation_date wa sec_88 cents per share as respondent’s expert calculated we have considered all of petitioner’s arguments for a different result and to the extent not discussed herein we find them moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
